

116 HRES 1259 IH: Recognizing the 72d anniversary of the Universal Declaration of Human Rights and the celebration of “Human Rights Day”.
U.S. House of Representatives
2020-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1259IN THE HOUSE OF REPRESENTATIVESDecember 10, 2020Mr. Lowenthal (for himself, Mr. Pocan, Mr. McGovern, Mr. Grijalva, Ms. Lofgren, Mr. Espaillat, Mr. Green of Texas, Ms. Haaland, Mr. Raskin, Mr. Khanna, Mr. Connolly, Mr. Meeks, Ms. Eshoo, Ms. McCollum, Mrs. Torres of California, Mr. Cárdenas, Mr. Cicilline, Ms. Norton, Ms. Omar, Mr. Himes, Mr. Rush, Ms. Jayapal, Ms. Bonamici, Mrs. Demings, Ms. Kaptur, Mr. Castro of Texas, Ms. Meng, Mr. Foster, Mr. Case, Mr. Cooper, Mr. Sires, Ms. Lee of California, Mr. Smith of Washington, Mr. Danny K. Davis of Illinois, Ms. Brownley of California, Mr. Correa, Mr. Deutch, Mr. Johnson of Georgia, Mr. McNerney, Mr. Vargas, Mrs. Davis of California, Ms. Matsui, Mr. Higgins of New York, Mr. Bera, Mr. Huffman, Mr. Trone, Mrs. Dingell, Ms. Titus, Mr. Payne, Mr. Yarmuth, Mr. Sherman, Mr. Evans, and Mr. Costa) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the 72d anniversary of the Universal Declaration of Human Rights and the celebration of Human Rights Day.Whereas the Universal Declaration of Human Rights, adopted by the United Nations on December 10, 1948, represents the first comprehensive agreement among countries as to the specific rights and freedoms of all human beings;Whereas the Universal Declaration of Human Rights upholds the basic principles of liberty and freedom enshrined in the Constitution of the United States and the Bill of Rights;Whereas awareness of human rights—(1)is essential to the realization of fundamental freedoms;(2)promotes equality;(3)contributes to preventing conflict and human rights violations; and (4)enhances participation in democratic processes;Whereas Congress has a proud history of promoting human rights that are internationally recognized;Whereas the global COVID–19 pandemic has exacerbated ongoing human rights violations and created new ones;Whereas it is in the national interest of the United States to observe consistent and principled human rights policies in the face of growing illiberalism and authoritarianism around the world;Whereas the United States is dedicated to working with its allies and partners to confront these challenges and to bolster respect for human rights and fundamental freedoms as described in the Universal Declaration; andWhereas December 10 of each year is celebrated around the world as Human Rights Day: Now, therefore, be itThat the House of Representatives—(1)expresses support for the designation of Human Rights Day;(2)recognizes the 72d anniversary of the Universal Declaration of Human Rights;(3)reaffirms the Universal Declaration of Human Rights;(4)supports the right of human rights defenders all over the world to promote the fundamental freedoms enshrined in the Universal Declaration of Human Rights; and(5)encourages the people of the United States—(A)to observe Human Rights Day; and(B)to continue a commitment to upholding freedom, democracy, and human rights around the globe.